946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Kamran TAVAKOLI-NOURI, Appellant,v.CENTRAL INTELLIGENCE AGENCY.
No. 90-5305.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1991.

Before WALD, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to file an amended complaint, the opposition thereto and reply;  and the motion for summary affirmance and the opposition thereto, it is


2
ORDERED that the motion to file an amended complaint be denied.   See Fed.R.Civ.P. 15(a).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The district court correctly concluded that the criminal statutes cited by appellant do not support its jurisdiction.   Had the court construed appellant's complaint as seeking redress under the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq.  (1976), dismissal would still have been appropriate because appellant did not allege that he had exhausted his administrative remedies by filing a specific request for damages with the agency.   See 28 U.S.C. 2675(a);   GAF Corp. v. United States, 818 F.2d 901 (D.C.Cir.1987).   Dismissal would also have been warranted had the court interpreted appellant's complaint as presenting claims under  Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1977), because appellant did not meet the heightened pleading requirements for Bivens actions.   See Whitacre v. Davey, 890 F.2d 1168 (D.C.Cir.1989), cert. denied, 110 S.Ct. 3301 (1990).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.